 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDGold Standard Enterprises, Inc.; Gold StandardLiquor Store of Skokie; Gold Standard LiquorStore of Waukegan; Gold Standard Liquor Storeand Chalet Wine and Cheese Shops, Ltd. ofHighland Park; Chalet Wine and Cheese Shops,Ltd. of Glencoe; Gold Standard Liquor Storeand Chalet Wine and Cheese Shops, Ltd. ofRiver Grove; Gold Standard Liquor Store onBroadway Avenue; Chalet Wine and CheeseShops, Ltd. on Fullerton Avenue; Chalet Wineand Cheese Shops, Ltd. on Armitage Avenue;Chalet Wine and Cheese Shops, Ltd. on 53rdStreet; Gold Standard Liquor Store on RidgeAvenue and Local 1550, Chartered by UnitedFood and Commercial Workers InternationalUnion, AFL-CIO' and Liquor & Allied Work-ers Union Local No. 3, Retail Liquor Sales-men's Division, affiliated with Distillery, Recti-fying, Wine and Allied Workers' InternationalUnion of America, AFL-CIO, Party in Interestand Retail Liquor Salesmen Union Local 162,affiliated with the Distillery, Wine, Rectifyingand Allied Workers of America, AFL-CIO,Party in InterestLiquor & Allied Workers Union Local No. 3, RetailLiquor Salesmen's Division, affiliated with Dis-tillery, Rectifying, Wine and Allied Workers'International Union of America, AFL-CIO andLocal 1550, Chartered by United Food andCommercial Workers International Union,AFL-CIO and Retail Liquor Salesmen UnionLocal 162, affiliated with the Distillery, Wine,Rectifying and Allied Workers of America,AFL-CIO, Party in Interest and Gold StandardEnterprises, Inc.; Gold Standard Liquor Storeof Skokie; Gold Standard Liquor Store of Wau-kegan; Gold Standard Liquor Store and ChaletWine and Cheese Shops, Ltd. of Highland Park;Chalet Wine and Cheese Shops, Ltd. of Glencoe;Gold Standard Liquor Store and Chalet Wineand Cheese Shops, Ltd. of River Grove; GoldStandard Liquor Store on Ridge Avenue; GoldStandard Liquor Store on Broadway Avenue;Chalet Wine and Cheese Shops, Ltd. on Fuller-ton Avenue; Chalet Wine and Cheese Shops,Ltd. on Armitage Avenue; Chalet Wine andCheese Shops, Ltd. on 53rd Street, Party in In-terest. Cases 13-CA-17811 and 13-CB-8021May 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 7, 1979, Administrative LawJudge Robert Cohn issued the attached Decision inOn June 7, 1979, Retail Clerks International Union, AFL-CIO.merged with Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL CIO, thereby forming the United Food and Com-mercial Workers International Union, AFL-CIO. The cpption, previously249 NLRB No. 46this proceeding. Thereafter, Respondent Employerand the General Counsel filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge to the extent consistent herewith and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that Re-spondent Employer's recognition of a minorityunion as representative of its employees was viola-tive of the Act and that the execution, enforce-ment, and maintenance of a collective-bargainingagreement with a minority union was further viola-tive of the Act. We agree with these findings.The Administrative Law Judge did not make afinding as to when the contract in question was ex-ecuted, or as to whether or not there was any con-tract actually in existence at the time Respondentsattempted to force compliance with the union-secu-rity clause on the employees of the Employer.The contract in question, which was put in evi-dence by the General Counsel and upon which Re-spondents rely in their attempt to justify their ac-tions, is dated August 1, 1977. However, except forthe date appearing on the face of the contract,there is no evidence as to when the contract wasexecuted as neither of the Respondents presentedany testimony in this case. Although the activity ofRespondents here is unlawful regardless of whenthe contract was executed,2we believe that theevidence justifies an inference that there may nothave been any contract at the time Respondentsbegan pressuring the employees to join the Unionin July 1978. We note that several of the Employ-er's employees testified without contradiction tothe failure and refusal of the Union's representa-tives to let them see a contract at the time theywere being told that they were obliged by contractto join the Union in early July. Some were toldthat the contract had been signed in 1976; otherswere told that a contract was not yet completed,that one was being printed up, that the parties weretrying to hammer out a contract, and that therewould be a meeting in 2 or 3 weeks when theycould see it. Although some employees agreed todesignating the International as Retail Clerks International Association,AFL-CIO, has been amended accordingly.2 The evidence is clear that neither Local 162 nor Local 3 representeda majority of the employees and that the aggrieved employees were notmade aware of the alleged existence of the contract until July 1978. SeeHot Bagels and Donuts of Staten Island. Inc., 227 NLRB 1597 (1977). GOLD STANDARD ENTERPRISES, INC.357join the Union if only they could see the contract,their request was refused. Management officialsalso were unable to satisfy the employees' requestto see a contract. In addition, some employees tes-tified that they were told by management thatthere was no union at the Employer's stores. Inlight of all of this evidence, we find that the dateprinted on the contract is unconvincing as to thedate of its execution and we infer that there mightwell have been no contract in effect when the em-ployees were being forced to join the Union inearly July 1978.The General Counsel excepted to the Adminis-trative Law Judge's failure to find that employeeThomas was transferred from his job as truckdriverin violation of Section 8(a)(3) and (1) of the Act.We find merit in this exception. In dismissing thisallegation, the Administrative Law Judge relied inpart on his finding that Thomas had on many occa-sions prior to the transfer expressed a desire towork inside rather than drive a truck and that theevidence failed to show that Thomas was active onbehalf of the Charging Party. However, after care-ful review of Thomas' testimony, it is clear to usthat Thomas did not express a desire to workinside prior to his transfer. Rather, after his trans-fer, he expressed a desire to remain inside ratherthan be transferred again. We note also that em-ployee Roder testified that he gave Thomas cardson behalf of the Charging Party to take around tothe other stores. Further, Respondent Employeradvanced no evidence as to the reason whyThomas was transferred from the truckdriving jobhe had enjoyed for many years. In light of this, andthe additional factors that Thomas' transfer cameright on the heels of his expressed reluctance tojoin Local 3, and that his supervisor, Laub, toldhim he was being transferred because the Employ-er thought he was "mixed up in the Union," wefind the evidence sufficient to show that the trans-fer was discriminatory, and in violation of Section8(a)(3) and (1) of the Act.The General Counsel also excepted to the failureof the Administrative Law Judge to find that Re-spondent Employer's execution, maintenance, andimplementation of the unlawful collective-bargain-ing agreement containing a union-security clauseviolated Section 8(a)(3) of the Act, and that Re-spondent Union's maintenance and execution ofthat agreement likewise violated Section 8(b)(2) ofthe Act. We find merit to these exceptions and findthat Respondents did violate these sections of theAct. 3We will also amend the Administrative LawJudge's recommended Order and order the Re-3 Supreme Equipment & Systems Corporation, 235 NLRB 244 (1978)spondent Union to cease and desist from causing orattempting to cause the discharge of employeeswho refused to sign the dual-purpose cards.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modi-fied below, and hereby orders that RespondentGold Standard Enterprises, Inc.; Gold StandardLiquor Store of Skokie; Gold Standard LiquorStore of Waukegan; Gold Standard Liquor Storeand Chalet Wine and Cheese Shops, Ltd. of High-land Park; Chalet Wine and Cheese Shops, Ltd. ofGlencoe; Gold Standard Liquor Store and ChaletWine and Cheese Shops, Ltd. of River Grove;Gold Standard Liquor Store on Broadway Avenue;Chalet Wine and Cheese Shops, Ltd. on FullertonAvenue; Chalet Wine and Cheese Shops, Ltd. onArmitage Avenue; Chalet Wine and Cheese Shops,Ltd. on 53rd Street; Gold Standard Liquor Storeon Ridge Avenue, Chicago, Illinois, its officers,agents, successors, and assigns, and RespondentLiquor & Allied Workers Union Local No. 3,Retail Liquor Salemen's Division, affiliated withDistillery, Rectifying, Wine and Allied Workers'International Union of America, AFL-CIO, its of-ficers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:i. Insert the following as paragraph A,l(e), andreletter the existing paragraph A,l(e), and subse-quent paragraphs accordingly:"(e) Transferring employees from one job to an-other because they engaged in union activities."2. Insert the following as paragraph A,2(b), andreletter the existing paragraph A,2(b), and subse-quent paragraphs accordingly:"(b) Make Curtis Thomas whole for the loss ofpay suffered by him as a result of the diminution ofhis hours between July 8-9, 1978, and October 5-6,1978."3. Insert the following as paragraph B,l(c), andreletter the existing paragraph B,l(c), and subse-quent paragraphs accordingly:"(c) Causing or attempting to cause the dis-charge of employees because the employees refusedto sign dual-purpose cards for Respondent Local3."4. Substitute the attached notices for those of theAdministrative Law Judge. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Wi, WILL NOT do anything that interfereswith, restrains, or coerces you with respect tothose rights. More specifically,WI WIl.l. NOT recognize Liquor & AlliedWorkers Union Local No. 3, Retail LiquorSalesmen's Division, affiliated with Distillery,Rectifying, Wine and Allied Workers' Interna-tional Union of America, AFL-CIO, as the ex-clusive bargaining representative of our em-ployees, unless and until the said labor organi-zation shall have demonstrated its exclusivemajority representative status pursuant to aBoard-conducted election among our employ-ees.WE WILL NOT give effect to any collective-bargaining agreement presently existing be-tween us and the above-named Union, nor toany extension, renewal, or modification there-of.WE WILL NOT otherwise unlawfully contrib-ute assistance or support to the above-namedUnion.WE WILL NOT discharge or otherwise dis-criminate against employees because theyfailed to join or sign authorization or dues-checkoff cards for the aforesaid Union.WE WILL NOT transfer or otherwise dis-criminate against employees because theyengage in union activities.WE WILL NOT threaten employees with dis-charge for engaging in union activities, or be-cause they failed or refused to sign authoriza-tion or dues-checkoff cards for the above-named Union.WE WILL NOT coercively interrogate em-ployees concerning their own or other em-ployees' union activities.WE WILL NOT create an impression of sur-veillance of employees' union activities.WE WILL NOT solicit employees' signatureson authorization or dues-checkoff cards for theabove-named Union.WE WILL NOT advise employees that otheremployees were terminated or discharged andwould not be reinstated because those employ-ees refused to sign authorization or dues-checkoff cards for the above-named Union.WE WILL NOT threaten employees withmore onerous working conditions because theyengage in union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed in Section 7 ofthe Act.WE WILL make Curtis Thomas whole forany loss of earnings he may have suffered byreason of the discrimination against him, withinterest.WE WILL offer Dawn Smyka and LilaZelkowitz immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights or privileges, and, jointly and severallywith the above-named Union, make them andthe other employees listed below whole forany loss of earnings they may have suffered byreason of the discrimination against them, withinterest.Mary LoftusJeff BoyellDave RoderBill MeanyPatricia PeekSusan NagelMargherita DeMaioPatricia GulledgeWE WILL remove and expunge from thepersonnel file of Mary Loftus all written warn-ings issued to her since September 12, 1978. GOLD STANDARD ENTERPRISES, INC.359GOLD STANDARD ENTERPRISES, INC.;GOLD STANDARD LIQUOR STORESKOKIE; GOLD STANDARD LIQUORSTORE OF WAUKEGAN; GOLD STAND-ARD LIQUOR STORE AND CHALETWINE AND CHEESE SHOPS, LTD. OFHIGHLAND PARK; CHALET WINEAND CHEESE SHOPS, LTD. OF GLEN-COE; GOLD STANDARD LIQUORSTORE AND CHALET WINE ANDCHEESE SHOPS, LTD. OF RIVERGROVE; GOLD STANDARD LIQUORSTORE ON BROADWAY AVENUE;CHALET WINE AND CHEESE SHOPS,LTD. ON FULLERTON AVENUE;CHALET WINE AND CHEESE SHOPS,LTD. ON ARMITAGE AVENUE;CHALET WINE AND CHEESE SHOPS,LTD. ON 53RD STREET; GOLDSTANDARD LIQUOR STORE ON RIDGEAVENUEAPPENDIX BNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT act as the exclusive bargain-ing representative of any of the employees ofGold Standard Enterprises, Inc.; Gold Stand-ard Liquor Store of Skokie; Gold StandardLiquor Store of Waukegan; Gold StandardLiquor Store and Chalet Wine and CheeseShops, Ltd. of Highland Park; Chalet Wineand Cheese Shops, Ltd. of Glencoe; GoldStandard Liquor Store and Chalet Wine andCheese Shops, Ltd. of River Grove; GoldStandard Liquor Store on Broadway Avenue;Chalet Wine and Cheese Shops, Ltd. on Ful-lerton Avenue; Chalet Wine and CheeseShops, Ltd. of Armitage Avenue; Chalet Wineand Cheese Shops, Ltd. on 53rd Street; GoldStandard Liquor Store on Ridge Avenue,unless and until we shall have demonstratedour exclusive majority representative statuspursuant to a Board-conducted election amongemployees in the above-named Companies.WE WILL NOT give effect to any collective-bargaining agreement between the above-named Companies and ourselves, or to any ex-tension, renewal, or modification thereof.WE WILL NOT cause, or attempt to cause theabove-named Companies to discharge, termi-nate, or otherwise discriminate against any em-ployee in regard to his hire, tenure of employ-ment, or any term or condition of employ-ment.WE WILL NOT threaten employees with dis-charge or other reprisals if they fail to sign au-thorization cards or dues-checkoff cards.WE WILL NOT threaten employees with backdues liability should such employees not signauthorization cards or dues-checkoff cards.WE WILL NOT assault or otherwise physical-ly abuse employees for failing to sign authori-zation cards or dues-checkoff cards.WE WILL NOT in any other manner restrainor coerce employees of the above-namedCompanies in the exercise of the rights guaran-teed in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL, jointly and severally with theabove-named Companies, make whole the em-ployees named below, and we will notify thoseCompanies that we have no objection to theemployment of those employees.Dawn SmykaLila ZelkowitzMary LoftusJeff BoyellDave RoderBill MeanyPatricia PeekSusan NagelMargherita DeMaioPatricia GulledgeLIQUOR & ALLIED WORKERS UNIONLOCAL No. 3, RETAIL LIQUORSALESMEN'S DIVISION, AFFILIATEDWITH DISTILLERY, RECTIFYING,WINE AND ALLIED WORKERS' IN-TERNATIONAL UNION OF AMERICA,AFL-CIODECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: The aboveconsolidated proceeding came on for hearing before me 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Chicago, Illinois, on various dates commencing March12, 1979, and continuing through April 10, 1979, basedupon charges filed by the Charging Party' on July 7,1978. The issues to be resolved are whether the Re-spondent Employer2violated Section 8(a)(l), (2), and (3)of the Act, and whether the Respondent Union3violatedSection 8(b)(2) and (1) (A) of the Act by engaging invarious acts and conduct more particularly describedhereinafter.At the hearing, all parties were represented by counseland were afforded full opportunity to present relevantevidence, to examine and cross-examine witnesses, toargue orally at the close of the hearing, and to file writ-ten briefs. Posthearing briefs were filed by counsel forthe General Counsel and by counsel for the RespondentEmployer, which have been duly considered.4Upon the entire record, including arguments of coun-sel, and my observation of the demeanor of the wit-nesses,5I make the following:FINDINGS OF FACT6I. THE A1.LEGFl) UNFAIR LABOR PRACTICESA. BackgroundThe Respondent Employer is engaged in the businessof operating liquor stores and wine and cheese shops inRetail Clerks Union, Local 1550, Chartered by Retail Clerks Interna-tional Union, AFL-CIO.The various corporations involved herein, Gold Standard Enter-prises, Inc.; Gold Standard Liquor Store of Skokie; Gold StandardLiquor Store of Waukegan; Gold Standard Liquor Store and ChaletWine and Cheese Shops, Ltd. of Highland Park; Chalet Wine and CheeseShops. Ltd. of Glencoe; Gold Standard Liquor Store and Chalet Wineand Cheese Shops, Ltd. of River Grove; Gold Standard Liquor Store ofRidge Avenue; Gold Standard Liquor Store on Broadway Avenue;Chalet Wine and Cheese Shops, Ltd. on Fullerton Avenue; Chalet Wineand Cheese Shops, Ltd. on Armitage Avenue; Chalet Wine and CheeseShops, Ltd. on 53rd Street, constitute a single employer within the mean-ing of Sec. 2(2) of the National Labor Relations Act, as amended (hereinthe Act), and will hereinafter be collectively referred to as the Respond-ent Employer or Gold Standard:' Iquor & Allied Workers Union Local No. 3, Retail Liquor Sales-men's Division, affiliated with Distillery, Rectifying, Wine and AlliedWorkers' International Union of America, AFL-CIO (herein referred toas either Respondent Union or Local 3)4 An unopposed motion by counsel for the General Counsel to correctthe transcript of proceedings in a number of instances is hereby granted.Neither Respondent Employer nor Respondent Union presented an)witnesses in support of their defense in these matters. The record reflectsthat, concurrent with the instant proceeding, a Federal grand jury wasconducting an investigation of the Respondents' activities apparently pur-suant to Sec. 302 of the Act. In view of such investigation, the partiesstipulated that several of the named agents of the Respondents, if calledas witnesses in tie instant proceeding, would invoke the protection of thef ifth amendment to the Constitution of the United States in response tocertain questions posed to them by counsel for the General Counsel re-garding their acts and conduct respecting the issues in the instant pro-ceeding.T here is no issue respecting the jurisdiction of the National LaborRelations Board in this case, or of the status f the labor organizationsinvolved under Sec. 2(5) of the Act. The consolidated complaint allegessufficient facts respecting the interstate operations of the Respondent Em-ployer, which are admitted by answer. upon which I may, and dohereby, find that the Respondent Employer is an employer engaged incommerce within the meaning of he Act. Moreover, I note that theBoard recently asserted jurisdiction over this Employer. See Gold Stand-ard Enterprive. Inc., et l.. 234 NI.RB 618 (1978).the Chicago area, including a liquor store in Waukegan,Illinois. It is the contention of the Respondents in thiscase that, for many years prior to the events giving riseto the issues in this case, the employees of the Respond-ent Employer (which includes salesmen, cashiers, stock-men, inventory clerks, and the like) have been represent-ed for purposes of collective bargaining by Local 3, andthat there had been successive collective-bargainingagreements between Gold Standard and Local 3 duringsuch period.7The last contract between the parties wasassertedly entered into on or about August 1, 1977, to beeffective from that date until July 31, 1980 (G.C. Exh.10). It appears that for some time prior to the summer of1978, the Charging Party had been engaged in an organi-zational campaign among the employees of the Respond-ent Employer. According to the facts found by theBoard in the prior case involving this Employer, thecampaign commenced as early as October 1976.8The record herein reflects that prior to on or aboutJuly 5, 1978,9a majority of the employees in the unitwere not aware that they were represented for purposesof collective bargaining by either Local 162 or Local3. On or about such date representatives of Local 3 ap-peared at several of the Respondent Employer's storesfor the purpose of soliciting employees to sign so-called"dual-purpose cards."" It was in contention with theseactivities, and particularly with respect to those employ-ees who resisted the signing of such cards, that the issuesin this case arose. That is to say, some of the employeeswho were reluctant to sign such cards without knowingmore about the organization (Local 3) and withoutseeing a copy of the collective-bargaining agreementwhich purportedly existed between Local 3 and GoldStandard were assertedly threatened with loss of theirI also find that the Respondent Union and the Charging Party, andeach of them, are labor organizations within the meaning of Sec. 2(5) ofthe Act.I The record shows that prior to January 1978 the local union whichassertedly represented the employees was Local 162, affiliated with theDistillery, Wine, Rectifying and Allied Workers of America, AFL-CIOHowever, the record further reflects that at that time Local 162 wasmerged with Local 3 of that International Union.See 234 NLRB 618, 619. It appears from the Decision in that casethat a question arose as to whether the employees of the Respondent Em-ployer were covered by a collective-bargaining agreement between GoldStandard and Local 162; however, apparently no contract was ever pro-duced.All dates hereinafter refer to the calendar year 1978 unless otherwiseindicated.io The record is unclear as to the exact number of employees in theunit (which comprised the employees of all the stores of the RespondentEmployer) since the Respondent Employer did not respond to a subpenafor such information which was issued by the General Counsel; accord-ingly, secondary evidence was received on that issue. The estimatesranged from approximately 125 to 150 employees in the unit. A total of77 employees testified on behalf of the General Counsel to the effect that,prior to on or about July 5, they were unaware of such representation byeither Local 162 or Local 3, had never signed an authorization card ordues-checkoff card for either of such organizations, and had never seen acollective-bargaining agreement between G(old Standard and either ofsuch organizations.However, the record does reflect that many years prior to the eventsin this case officials and supervisory employees of the Respondent Em-ployer signed authorization and dues-checkoff cards on behalf of Local162, and paid dues to that organization and to Local 3 as late as August10, 1978' These were applications for membership and authorizations for duescheckoff for Local 3 (see G.C Exh. 14).-S - GOLD STANDARD ENTERPRISES, INC.361jobs or other reprisals by agents of both Respondents, ifsuch employees did not sign such dual-purpose cards.Some employees were threatened with bodily harm, andsome were discharged, as appears more fully infra.It is the position of the General Counsel and theCharging Party that by the engagement in such acts andconduct by agents of the Respondents, the Respondentscommitted violations of the sections of the Act herein-above set forth. We now come to an examination of theevidence produced in support of such allegations.B. Alleged Acts of Discrimination, Restraint, andCoercion1. At the Waukegan storeDuring July and August, Irving Salzman was managerof Gold Standard's Waukegan store. He testified thatduring July two agents of the Respondent Union came tothe store for the purpose of having the employees signunion forms which would allow the Union to "take outfunds for the employees."'2Salzman notified his superi-or, Harold Binstein, president of Gold Standard, who ad-vised Salzman to "make sure the employees sign. This isthe Union that we are under contract with, and we wantall the employees to sign up. If [Salzman] had a problem[Salzman], should call [Binstein] back."'3Salzman fur-ther testified that some of the employees were reluctantto sign, and he again contacted his superiors for instruc-tions. He was instructed that, if such employees did notsign the union forms, they "might have to be terminat-ed." Salzman so advised the employees, and apparentlyall of them (with one possible exception) signed theforms, although approximately five to six "signed underduress." 4 Salzman explained that the employees who"signed under duress" were "frightened of losing theirjob." Salzman further testified, without contradiction,that he observed Champagne holding one employee byhis collar and telling employees, "If you don't like it, getthe hell out." This undenied testimony is corroborated inits essential respects by that of William Thorsen.AnalysisThe foregoing solicitations and threats by agents of theRespondents is alleged in the complaint to constitute vio-lations of Sections 8(a)(l) and (2) and 8(b)(2) and ()(A)of the Act. The Respondent Employer defends on thegrounds that it was merely assisting the RespondentUnion in effectuating compliance with the union-securityclause of the aforesaid collective-bargaining agree-ment.'5The difficulty with that position is that there issubstantial evidence in the record, hereinabove referredto, that at the time of the execution of the contract nei-12 These were, obviously, the dual-purpose cards previously referredto. One of the union representatives was Carl Champagne, an admittedagent of the Respondent Union.S Testimony of Salzman. Binstein was not called as a witness.14 Testimony of Salzman.i' The collective-bargaining agreement includes a standard union-secu-rity clause requiring membership in the Union as a condition of employ-ment for all employees following 30 days of employment. The contractalso includes a checkoff clause providing for the deduction of dues bythe Employer from the employee's wages after the employee has execut-ed a written assignment authorizing such deductionther Local 162 nor Local 3 represented a majority of theemployees in the unit. Indeed, the testimony of a major-ity of the employees indicates that they had never heardof the Respondent Union prior to the appearance of thatUnion's agents at some of the Respondent Employer'sstores in July 1978.16 It necessarily follows that the rec-ognition of a minority union by the Respondent Employ-er was an illegal act,' and the execution and enforce-ment of a collective-bargaining agreement pursuant tosuch recognition was similarly illegal. Additionally, theattempted enforcement of the union-security provisionviolated Sections 8(a)(l) and (2) and 8(b)(2) and ()(A) ofthe Act. Also, the solicitations of employees and thethreats of discharge or other reprisals by Salzman andChampagne constituted independent violations of Sec-tions 8(a)(l) and 8(b)(2) and ()(A) of the Act. Finally,Champagne's physical manhandling of an employee in anattempt to require such employee to sign a union author-ization card for the Respondent Union constituted re-straint and coercion in violation of Section 8(b)(1)(A) ofthe Act.2. At the Ridge storea. Mary LoftusOn or about July 5, Audie Davidson, assistant managerof the Ridge store of Gold Standard, told Mary Loftus, acashier in the store, that representatives of Local 3would be over to the store in approximately 45 minutesfor the purpose of signing up the employees into theUnion. Davidson further advised Loftus that Harold(Binstein) had told Davidson that the employees "are allto sign, and there will be no problem."'sLoftus, whothe record reflects was a leading advocate of the Charg-ing Party Union, responded to Davidson that she "wasn'tsigning anything," and went to lunch.When Loftus returned from lunch at approximately1:15 p.m., she was advised by the store manager, RalphFischer, that there were three gentlemen in the back ofthe store waiting to speak to her. She proceeded, alongwith another employee (Jeff Boyell), to the back of thestore where there were several other employees with therepresentatives of Local 3. Loftus testified as follows asto what next occurred:A. When we entered this one gentleman had apad of paper sheets. He put it down on the coffeetable and said, "Sign this." Jeff Boyell said to him,"Can we punch in, first," and he says, "Don'tbother not till you sign." I was taking off my coatand putting on my jacket I had just left the area fora moment. When I returned again he slammed hishand on the pads of paper and says, "Sign this."'8 I find that the existence of this credible, unrebutted evidence over-comes the rebuttable presumption of majority status created by the exist-ence of the collective-bargaining agreement hereinabove described. CfBartenders. Hotel Motel and Restaurant Employers Bargaining .Associationof Pocatello, Idaho, et aL., 213 NLRB 651, 652 (1974). See also AmericanService Corp., etc., 227 NLRB 13 (1976)." International Ladies' Garment Workers' Union, AFL-CIO Bernhard-Altmann Texas Corp.] v. N.L.R.B., 366 U.S. 731 (1961); American Serv-ices Corp., supra.IR Testimony of Loftus, Davidson was not called as a witness. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDDave Roder came over to me and said, "He said wemust sign. If we don't sign, we no longer workhere."JUDGE COHN: Dave who?THE WITNESS: Dave Roder. He was an employee.I said, "We don't have a union." Mr.-the othergentlemen spoke to me. He says, "We are yourunion." I asked him for identification. He gave mehis card, identified himself as being William Strat-ton, Business Representative, Local 3.Q. (By Mr. Bates.) Now, what happened after hegave you his business card, Mary, if anything?A. I said to him, "I never knew we had a union.Nobody ever said we had a union. " He said, "Weare here now. You are costing us a lot of money."He said, "We want you to sign up now." I askedfor a contract. He had no contract to show us. Isaid, "Don't you have anything to show us?" Hesaid, "No." I said to him, "I think it's only fair thatwe see something," and he said, "You don't get tosee anything. You sign now or you no longer havea job here."At the close of the conversation, Loftus advised Local3's representative, Stratton, that he was in no position tofire the employees since he was not their boss. Strattonleft and secured Store Manager Ralph Fischer. Fischer,in turn, telephoned his superior, Harold Binstein, whoadvised that, if the employees did not sign, they wouldno longer work for Gold Standard.Nevertheless, the group of employees (Loftus, Boyell,Dave Roder, and Bill Meany) refused to sign the cardsfor Local 3. The employees punched out immediatelyafterwards and subsequently left the store. I find thattheir departures were the direct result of the enforce-ment of the union-security provisions of the illegal con-tract between the Respondents in violation of Sections8(a)(1), (2), and (3) and 8(b)(1)(A) of the Act.On or about September 12, Loftus, pursuant to an invi-tation from the Respondent Employer, returned to theemploy of Gold Standard. Shortly thereafter, in Septem-ber, Loftus received two written warnings. One suchwarning was for arriving a few minutes late for work;the other was for missing work on a Saturday due to afamily member being ill in a hospital. Loftus testifiedwithout contradiction that, during the course of her em-ployment, she had been late for work on many occasionsand had never received a written warning. I agree withcounsel for the General Counsel's contention that, had itnot been for Loftus' previous activities on behalf of theCharging Party Union, and her refusal to cooperate withthe demands of the Respondent Union and the Respond-ent Employer respecting membership in the RespondentUnion, she would not have received the written warn-ings for the relatively minor derelictions when she re-turned to work in September. Moreover, the record re-flects that in October and December the RespondentEmployer placed four more warnings in Loftus' person-nel file recording various alleged derelicitions on the partof Loftus without notifying Loftus of such action. I fur-ther find that such conduct was designed to harassLoftus and prepare the way for possible future disciplin-ary action against her, all because of her prior union ac-tivities, and to discourage membership in the ChargingParty Union. I will therefere recommend that Loftus bemade whole for loss of earnings between July 5 and Sep-tember 12, and that the written warnings be expungedfrom her personnel file.The record reflects that, on or about December 1,1978, Loftus, along with fellow employee Judith Linder-holm, requested and received permission from the Re-spondent Employer to go to Washington, D.C., for thepurpose of testifying at an arbitration proceeding involv-ing the Charging Party Union and the RespondentUnion. Each employee received a letter from HaroldBinstein advising them that, while they were free toattend such hearing, it was the Company's position thattheir absence was unauthorized and that the Companydid not intend to pay them for the time off or for anyexpenses they may have incurred. There was nothing inthe letters which may be fairly characterized as a "warn-ing" or that the employees would be the subject of dis-crimination because of their attendance at the hearing.In view of the foregoing, I find a lack of substantialevidence upon which to base a finding of violation ofSection 8(a)(3) and (1) of the Act, as urged by the Gen-eral Counsel, and therefore deny the General Counsel'srequest that the letters be expunged from the employees'personnel files (assuming that such letters were placedthere).b. Jeff BoyellIn July, Boyell was an employee of Gold Standard atthe Ridge store and was active on behalf of the ChargingParty Union. As previously noted, Boyell was among thegroup of employees who, on July 5, were terminatedfrom their employment at Gold Standard because oftheir refusal to sign dual-purpose cards for Local 3. Onor about July 7, Boyell received the following letterfrom Harold Binstein, president of Gold Standard:Under the terms of the collective-bargainingagreement all employees are required to join theUnion after 30 days of employment. If employeesfail to give Local 3 the monthly dues and iniation[sic] fees and if the Union requests your termination,we shall have no choice but to terminate you.On July 5, 1978, you left work without permis-sion. We have no choice but to regard your actionas voluntary termination. However, if you reportback to work by July 10, 1978, you will be reinstat-ed.On July 8, Boyell went to the Ridge store and spoketo Manager Ralph Fischer in the presence of two otheremployees (Patricia Peek and Susan Nagel). Boyellshowed Fischer the above letter and asked if it meantthat Boyell had to sign an authorization card for Local 3.Fischer responded that he did not know. Boyell returnedto the store on July 10, at which time William Stratton,agent for Local 3, was there. Stratton told Boyell that he---- GOLD STANDARD ENTERPRISES, INC.363could no longer work for Gold Standard unless hesigned the authorization card for Local 3. Boyell re-sponded that he had received the above letter fromHarold Binstein and was under the impression that hecould return to work without signing a form for Local 3,whereupon, Boyell telephoned Binstein and advised himof the situation. Binstein responded that Stratton wasBoyell's union representative, and that, if Boyell had anyproblems, he should take them up with Stratton. Binsteinassured Boyell that no personal harm would come to himif he signed the card for Local 3.19 Boyell persisted inhis refusal to sign the form for Local 3 even thoughFischer requested that Boyell "sign it for 30 days so that[Fischerl could train somebody."20Finally, Boyellsigned the form for Local 3 upon the assurance thatFischer would keep the application in the cashbox in hisoffice. 21The following day, Boyell had a conversation withWilliam Stratton in the Ridge store. Also present wereLocal 3 Representative Carl Champagne and Store Man-ager Ralph Fischer. Stratton indicated that the applica-tion could not stay in the store, but had to be taken byLocal 3 representatives. When Boyell told Straton of the"deal" that was made whereby the applications were tostay in the store, Stratton responded that Boyell had twochoices: either the applications were to be removed toLocal 3 representatives, or Boyell would no longer workfor Gold Standard. Fischer secured the applications, andChampagne, in the presence of Fischer, ripped up the ap-plications and threw them away. Boyell punched out andleft the premises.On or about August 23, Boyell received the followingletter from Harold Binstein, president of Gold Standard:If the reason you didn't return to work was be-cause you didn't want to join Local 3, this is toinform you that you can return to work at yourformer position without being required to joinLocal 3.Please advise me by 8/28/78 if you wish toreturn to work.Thereafter, Boyell contacted Binstein by telephone andadvised him that Boyell had another full-time job so thathe would not be in a position to accept full-time employ-ment from Gold Standard; however, Boyell indicated hisdesire to come back to work as a part-time employee atthe Ridge store. Binstein told him to contact Store Man-ager Fischer. When Boyell talked to Fischer, the lattersaid he had already hired two part-time employees anddid not need any more help. However, according toBoyell's testimony, at the time he visited the Ridge storeand had the conversation with Fischer, there was a sign19 In the consolidated complaint herein, the General Counsel construessuch an assurance to constitute a threat of harm to an employee shouldthe employee refuse to sign the card. Although I cannot agree that theconverse of an assurance constitutes a threat, I do concur with the Gen-eral Counsel to the extent that such a statement impinges upon-and in-terferes with-the right of the employee under Sec. 7 of the Act in viola-tion of Sec. 8(aXI). I also agree that it constitutes unlawful assistance tothe Respondent Union in violation of Sec. 8(aX2) of the Act.20 Testimony of Boyell. Fischer was not called as a witness.2 Fischer also put the applications of two female cashiers of the storein the cashbox along with Boyell's application.in the front window which read, "Part time helpwanted." Boyell did not testify that he called Fischer'sattention to that sign on that occasion or at any othertime. It may well be that Fischer simply neglected toremove the sign upon his hiring of the other two part-time employees. Accordingly, I am of the view thatthere is a lack of substantial evidence that the Respond-ent Employer failed and refused to hire Boyell as a part-time employee because of his activities on behalf of theCharging Party. However, I find and conclude thatBoyell was terminated on July 5, and on July 10, becausehe failed and refused to sign the dual-purpose card forLocal 3, and, for the reasons set forth above, find thatthese terminations constituted violations of Sections8(a)(l), (2), and (3), and 8(bX2) and (1)(A) of the Act.c. David RoderOn or about July 5, Roder was an employee at theRidge store. When he came in to work that day, StoreManager Fischer advised him that there were someLocal 3 representatives in the store who wanted to talkwith him. Fischer further advised Roder that he shouldnot worry about anything, and that, "if [Roder] wouldsign up, he would not be fired."22Roder proceeded tothe back of the store where he met fellow employee BillMeany, and they went over to where the Local 3 repre-sentatives were stationed. The latter showed Roder thedual-purpose card and asked him to sign it. When Roderindicated that he wished to make a telephone call, andasked if he could sign the form the following day, theLocal 3 representative said, "No, if you don't sign itnow, you don't work here." After that, some other em-ployees, including Mary Loftus, approached, and subse-quent conversation ensued, which has been recited here-inabove. Roder's testimony corroborated that discussion,in essence, including that part which recited that StoreManager Fischer had a telephone conversation withHarold Binstein, following which he returned and toldthe employees that Local 3 had a contract with GoldStandard, and that, if the employees did not sign thedual-purpose cards, they would be fired. Roder, alongwith the other employees named above, thereupon leftthe store without signing the card.On or about July 7, Roder received a letter fromHarold Binstein, president of Gold Standard, containingthe same language as did the letter Binstein sent toBoyell on or about the same date, quoted above. Roderreturned to work at the Ridge store on July 8, andworked there until July 11, when he had a conversationin the store with Local 3 Representatives Champagneand Stratton. Also present was Jeff Boyell. On that occa-sion, Stratton asked him to sign the dual-purpose cardagain, to which Roder responded that he did not intendto do that. Stratton responded, "Why not? Your friendJeff did." Boyell explained the special "deal," describedabove under which Boyell signed the card, whereupon,as described above, Champagne went upstairs and toreup the cards of the employees who had signed themunder those circumstances. Thereafter, Roder askedFischer if they could return to work. Fischer responded,22 See fn. 18, above. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD"No, I guess you're fired again." Roder left the premisesand has not worked for Gold Standard since that date.23For reasons expressed hereinabove, I find and con-clude that Roder was terminated from his employment atGold Standard on or about July 5 and July 11 becausehe refused to sign a dual purpose card for the Respond-ent Union, and that such conduct violated Sections8(a)(1), (2), and (3), and 8(b)(2) and (1)(A) of the Act.d. William MeanyOn or about July 5, Meany was employed by GoldStandard at the Ridge store as a stockman. Meany testi-fied that on that date he, along with other named em-ployees, including Mary Loftus, Jeff Boyell, and DaveRoder, had a conversation with William Stratton, repre-sentative of Local 3, and Ralph Fischer, manager of theRidge store. Meany's testimony respecting the contentsof that conversation corroborates, in its essential re-spects, the testimony of the other employees describedabove and will not be reiterated here. Meany, along withthe other named employees, refused to sign the dual-pur-pose card for Local 3, and was thereby terminated onJuly 5.Thereafter, on or about July 7 or 8, Meany received aletter from Harold Binstein containing the same lan-guage, quoted above, as the letter Binstein had sent toBoyell dated July 6. Meany indicated to Store ManagerFischer that he would come back, "but if Local 3 startedhassling [him] again, that [he] would quit again." Meanyreturned to work on July 11. At approximately I p.m.that day, Meany was approached by Assistant StoreManager Audie Davidson, who had the form that Wil-liam Stratton had previously asked the employees tosign. Davidson said that, if Meany did not sign the form,Meany could not work that day. Meany advised David-son that he would sign it, did so, and started to work.On July 14, upon being advised by Store ManagerFischer that the Company could not find the card thatMeany signed on July 11, Meany signed another card,and has continued to work for Gold Standard since thattime.As in the cases of Loftus, Boyell, and Roder, I findthat the acts and conduct of the representatives of theRespondents on July 5 violated Sections 8(a)(1), (2), and(3) and 8(b)(2) and (1)(A) with respect to causing the ter-mination of Meany's employment, and I will recommendan appropriate remedy.23 Thereafter, on or about August 22, Binstein wrote a letter to Rodercontaining the same language as the letter written to Boyell on that date,recited hereinabove. Roder did not respond to that letter. (The letter wasoriginally identified as G.C. Exh. 52 and offered into evidence; however,upon objection of the Respondents, the record reflects that the letter waswithdrawn by counsel for the General Counsel. Nevertheless, it appearsin the record as G.C. Exh. 52.) In any event, in his brief, General Coun-sel contends that the backpay due Roder should encompass the datesfrom July 5 to July 8; and from July II to August 22 1 construe this tomean that General Counsel's position is that the August 22 letter writtenby Harold Binstein to some of the discriminatees constitutes a valid offerof reinstatement. I note my concurrence with the General Counsel's posi-tion in these circumstances.e. Patricia PeekPatricia Peek was an employee at Gold Standard'sRidge store in July. On or about July 6, she had a tele-phone call, while at the store, from Mary Loftus (who, itwill be recalled was terminated on July 5). During thatconversation she was told by Assistant Store ManagerAudie Davidson that, if it was Mary Loftus with whomshe was speaking, "you are not allowed to speak to herduring working hours, and to hang up." Peek further tes-tified that she was told by Davidson not to speak withJeff Boyell who was also terminated on July 5. This oc-curred in spite of the fact that prior to July 5 Davidsonhad never objected to Peek's speaking with Mary Loftuson the telephone.On or about Monday, July 10, Peek had a conversa-tion with Store Manager Fischer, who advised Peek thatsome of the employees who had "walked out on him onWednesday would be receiving a letter from Harold Bin-stein to come back to work on Monday." Peek advisedFischer that everyone got a letter to return to workexcept Mary Loftus. Fischer responded that "Mary isnot going to receive a letter to come back to work, be-cause she is the ring leader."During June Peek had been active on behalf of theCharging Party Union, attending union meetings andsigning a card for that Union. On or about July 7, Peekhad a conversation with Store Manager Fischer at theRidge store as follows:Ralph said to me, "Did you go to the meeting onJune 25th for Retail Clerks Union?" And I said,"Yes." And he said, "Did everybody go?" And Isaid, "Yes." He says, "What did you do there?" Isaid, "Signed a card." He said, "Did you sign acard for Retail Clerks Union?" I said, "Yes." Hesaid, "Did you see a contract?" I said, "Yes,Ralph." He said "How come Mary picked thatunion?" I said, "I didn't know Mary had anythingto do with it." So he asked me what employeeswere at the meeting, and I told him that we allwere.Peek further testified that on that occasion Fischerasked her if she intended to sign a union card for the Re-spondent Union, to which Peek responded, "No." How-ever, later in the day, Fischer advised Peek that he hadspoken with President Harold Binstein, and that, if Peeksigned the union card for Local 3, Binstein would "per-sonally make sure that nothing would happen to[Peek]."24When Peek asked Fischer what would happenif she did not sign the union card for Local 3, Fischerwalked away.I find the foregoing interrogation by Fischer concern-ing Peek's union activities, and that of other employees,to be coercive within the meaning of Section 8(a)(1) ofthe Act.On or about July 12, Peek was at home when she re-ceived a message to call Fischer at work, which she did.The following telephone conversation ensued:24 See fn. 19, supra, GOLD STANDARD ENTERPRISES, INC.365And he asked me if I was going to sign a unioncard for Local 3, and I said, "No." And he askedme why. And I said, "If you can show me a con-tract I would then be-I would sign a card, but," Isaid, "Seeing you can't show me a contract I amnot going to sign a card." I said, "My father is in aunion and he told me not to sign anything unless Isaw a contract." So he said, "Well, I guess you arefired." And then he said, "Why don't you think thisover and come in tomorrow and give me youranswer." And I said "Okay."The following day, Peek went to work and, when shearrived, Assistant Manager Abe Grossman asked Peek ifshe intended to sign the union card for Local 3, andPeek responded that she would not. Grossman calledFischer at home and Peek had the following telephoneconversation with Fischer:Ralph-I spoke to Ralph on the phone, and hesaid to me, "Why aren't you going to sign the unioncard?" And I told him, "Ralph, I told you thisbefore. I am not going to sign anything until I see acontract." He said, "You really know how to screwme, don't you?" I said, "Ralph, I am sorry." Hesaid, "Can't you stay for 30 days? After 30 days youcan leave. This way you can train people for me.You are leaving me short-handed." I said, "No,Ralph. I am sorry. Goodby." And I walked out.As in the cases of Loftus, Boyell, and the others here-inabove described, I find that the separation of Peekfrom her employment at Gold Standard on or about July12 was a direct consequence of the enforcement by theRespondents of a union-security clause contained in an il-legal collective-bargaining agreement, and therefore vio-lative of Section 8(aX)1), (2), and (3) and Section 8(b)(2)and (I)(A) of the Act.Peek testified that during the first week in Septembershe received a letter from Harold Binstein inviting her toreturn to work. However, Peek telephoned Ralph Fisch-er and advised him that she would not be returning towork because she had, in the meantime, secured a full-time job. Accordingly, I find that Peek effectivelywaived reinstatement on or about September 5, but thatshe is entitled to backpay from the date of her discharge(July 12) until September 5.f. Susan NagelSusan Nagel was a part-time cashier at the Ridge storein July. When she came to work on the afternoon ofJuly 11, two fellow employees, Frank Hamma andJimmy Cohnen, were engaged in a telephone conversa-tion with Store Manager Fischer, who was at his home.Nagel testified as follows with respect to that telephoneconversation:Frank and Jimmy were already in the process oftalking with Ralph, and Ralph requested that wesign the Local 3 union paper joining the union andthat he told us his job was on the line.Jimmy asked Ralph to see a contract, and Ralphsaid he did not have one to show us, and againasked us to sign. All three of us told him that wewould not sign without seeing a contract, andexcuse me, Ralph said that there was nothing hecould do. Either he had to have our signature or wewere no longer employed.25The following day, Nagel had a telephone conversa-tion with Fischer, Nagel being at work at the time andFischer being at home, as follows:A. I asked Ralph how I stood, and he said he hadto have my signature, otherwise I was no longeremployed. I told him I still felt the same way I didthe previous day and that I would not sign. He saidfine, that there was nothing he could do. I askedhim if there were any hard feelings. He said no. Iasked him if I still had a good reference and he saidyes, and that's how it ended.Q. Have you worked at Gold Standard since the1 Ith of July?A. No.On or about September 5, Nagel received a letter fromRespondent Employer inviting her to return to work.However, she declined.For reasons stated above respecting Mary Loftus, JeffBoyell, and some other employees of the Ridge store, Ifind that the termination of Nagel's employment withGold Standard was a direct consequence of the imple-mentation of the union-security clause in the invalidagreement which existed between the Respondents, andwas therefore violative of Sections 8(a)(l), (2), and (3),and 8(b)(2) and ()(A) of the Act. It will be recommend-ed that Nagel be reimbursed for any loss of earningsfrom July 12 to September 5.3. At the River Grove storea. Margherita DeMaioMargherita DeMaio was an employee at Gold Stand-ard's River Grove store in July. The store manager atthat time was Sam Manpearl. DeMaio testified thataround the end of June she attended a union meetingwhich was conducted by the Charging Party. While atwork the next day, in Manpearl's office, he asked if sheattended the union meeting the previous evening.DeMaio asked Manpearl, "Why? What was saidtoday?"26Manpearl responded, "Nothing, but we allknow about it." He reiterated his question and DeMaio2s Nagel's testimony with respect to this conversation is fully corrobo-rated in its essential respects by the testimony of Frank Hamma. Hammastated that Fischer also stated that the other employees who had beenfired the previous week were terminated because they had not signed thedual-purpose cards for Local 3, and that Hamma and Cohnen also had tosign the cards if they wanted to work there-that Fischer had "called theoffice, and the office informed him whomever didn't sign the card, couldnot punch in." I find the foregoing statements of Fischer to constitutefurther evidence of interference, restraint, and coercion of employeerights, and f illegal assistance and support of Local 3, in violation ofSec 8(a)( I) ad (2) of the Acten DeMaio meant, by nmaking that inquiry, what was said at the meeting of the store managers which was apparently held hat dy 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid, "Yes." Manpearl wanted to know "Who elsewent?" and DeMaio responded "No one."27Approximately a week later, DeMaio had another con-versation with Manpearl while at work. At that time,Manpearl interrogated her as to the number of the LocalUnion of the Charging Party, and who were the employ-ees who were organizing. He also wanted to know whatwas said at the union meetings. DeMaio responded thatshe did not know the names of the people and could notremember the number of the Local, and that the princi-pal grievance of the employees was that they wantedmore pay.On July 5, when DeMaio returned from lunch withfellow employee Patricia Gulledge, the following oc-curred, which can perhaps be best expressed by the testi-mony of DeMaio:A. Patricia Gulledge and I came back fromlunch. And about 15 minutes later two men cameinto the store, and Sam went to talk to them downthe beer aisle. Sam came back up front and told methey wanted to talk to me. I went down there, andthere was an older man and younger man. Theolder man told me to sign this paper because thereis a union in the store, and you can't work in thestore if you don't belong to the union, and he waspressing charges against Harold Binstein because hewasn't keeping up the union rules, and that theunion has been in the store for 20 years. I asked himhow come we never heard of it before? He said,"That is not my problem they didn't tell you." Isaid, "Can I see a contract?" He said he didn't carrythem with him. I told him I wouldn't sign until Isaw a contract. He got mad and said, "If you don'tsign this you will have to leave the store. I can getsomeone to take your place with one phone call."He walked back and forth. He got aggravated andsaid, "I don't have time for this." And he left mewith the younger union man, and I went back upfront.Q. What happened when you got up to the frontof the store?A. He just started talking to Patricia Gulledge.JUDGE COHN: Who is he?THE WITNESS: He never said his name. He toldManpearl he had just finished talking to PatriciaGulledge. She asked me if I signed. I told her no.She said she wouldn't. So he left the store. He cameback and he said he couldn't get anybody to workour hours that day, so would we work until six?Would we work until this evening?Sam pulled out employee forms, and we filledthem out. I asked him, "Are you firing us?" Hesaid, "No. You are quitting." I said, "I never said Iwas quitting." He said, "Well, punch out andleave." So we did.Several days later, DeMaio received a letter from Bin-stein inviting her to return to work. She telephonedManpearl to advise that she would be in the following27 Credited testimony of DeMaio. Manpearl was not called as a wit-ness.Wednesday. He responded that DeMaio would be re-quired to sign a card for Local 3, to which DeMaio indi-cated her acquiescence. Accordingly, DeMaio returnedto work for the Respondent Employer on July 12, andsigned the card for Local 3.For reasons hereinabove expressed, I find that theforced termination of DeMaio from her employmentwith the Respondent Employer on July 5 was a directconsequence of her refusal to sign the dual-purpose cardfor Local 328 in violation of Sections 8(a)(l), (2), and (3),and 8(b)(2) and ()(A) of the Act. I further find that theinterrogations of DeMaio by Manpearl were coerciveand in violation of Section 8(a)(1) of the Act, and that,by indicating that management knew what occurred atthe union meetings, Manpearl created an impression ofsurveillance of the employees' union activities in furtherviolation of Section 8(a)(1) of the Act.b. Patricia GulledgePatricia Gulledge was a cashier at the River Grovestore during the spring and summer of 1978. She testifiedthat on or about June 26 Store Manager Sam Manpearlcame up to her and asked if she knew about the unionmeeting that had taken place the previous Sunday, andthat if she knew that two other named employees hadgone to it. Gulledge said, "No."On July 5, Gulledge and fellow employee MargheritaDeMaio went to lunch together. Shortly after they re-turned, the representatives of Local 3 came into thestore, and one of them came up to Gulledge's cash regis-ter, threw a pad of paper down on the counter, andasked her to sign it. When Gulledge started to read thepaper, the agent said he was in a hurry and for Gulledge"just to sign it." At or about that time, DeMaio came upand Gulledge asked her if she had signed. When DeMaioindicated that she had not, Gulledge also declined. Theagent for Local 3 said that, if they did not sign thepapers, he could replace them-that all he had to do wasto make a telephone call because there were people inthe Union that needed jobs. The agent asked the womenagain if they intended to sign, and Gulledge responded,"No." The agent then left the women, and Sam Man-pearl came over and asked if they intended to sign theform. When they responded in the negative, Manpearlsaid, "If you're not going to sign, I want you to leave."He then told them to punch out, and they complied.20On or about July 8, Gulledge received a letter invitingher to return to work, which she did the followingMonday. After she reported for work, Manpearl advisedthat she would have to sign the dual-purpose card forLocal 3, but that she could add the words, "under threatof losing my job." Gulledge signed the card utilizing thatlanguage. Later the same day, Local 3 RepresentativeCarl Champagne came into the store and advised Gul-ledge that he could not accept her application with theadded words. After some additional conversation, Gul-8 Although the union personnel in the store on July 5 were not identi-fied by name by DeMaio, I believe it to be a reasonable inference, in thecontext of the entire record (particularly the testimony of Patricia Gul-ledge) that these were the same men previously identified as representa-tives of Local 329 Testimony of Gulledge.--- ---- GOLD STANDARD ENTERPRISES, INC.367ledge agreed to scratch out the additional language onthe card and proceeded to do so.For reasons hereinabove set forth, I find that the fore-going statement and interrogation by Manpearl in Juneconstituted coercion and created an impression of sur-veillance in violation of Section 8(a)(1) of the Act, andthat her separation from employment on uly 5 to July10 violated Sections 8(a)(1), (2), and (3), and 8(b)(2) and(I)(A) of the Act.30c. Dawn SmykaOn July 6, Dawn Smyka, an employee at the RiverGrove store of the Respondent Employer, had a conver-sation with Store Manager Sam Manpearl as follows:Sam came up to me and said, "Have you heardwhat is going on?" And I said, "Yes," that the girlshad told me about it. And he said that I would haveto sign a union form in order to stay working at thestore, and he said other people had already signed.And I said, I said, "Sam, I have been working herealmost a year, and I have never once heard mentionof a union. Isn't it odd once we try to get our ownunion in that Gold Standard union would step in?"He said, "I knew about the union." I said, "Howlong have you known about it?" He said he hadknown for months. Then we looked at each other,and he walked away.Shortly thereafter, Smyka telephoned Local 3 Repre-sentative Carl Champagne and had the following tele-phone conversation with him:Okay. I said, "Is it true I have to sign this formin order to stay working?" And he said, "Yes." Isaid, "You mean to tell me I have two options: Ican either sign the form or I have to leave?" Andhe said, "Yes." I said, "If I sign the form can I seethe contract?" He said, "It's against the law foryou-" He says, "It's against"-first I said, "I think30 Gulledge worked continuously for the Respondent Employer fromJuly 10 to September 5 with the exception of taking a short vacation inAugust to the State of Texas. Prior to the taking of such vacation, Gul-ledge advised Manpearl that she was planning to relocate and find a jobin Texas, that such move had nothing to do with her previous experiencewith joining the Union, described above, and that she would advise Man-pearl in time for him to train a new employee. When she returned fromvacation, Manpearl had not "put her on the schedule" and gave her adifferent job, pricing wine. She thereafter resigned, and, as the record in-dicates, moved to Texas.I find that there is insubstantial evidence upon which to base a findingthat the Respondent Employer caused Gulledge's resignation in Septem-ber. As the record indicates, Gulledge worked for the Respondent Em-ployer for approximately 2 months after July 10 with nothing to indicatethat it was seeking an opportunity for recriminations because of her fail-ure to sign the card for Local 3. There is nothing in the record to indi-cate that Gulledge was particularly active on behalf of the ChargingParty, or that, if she was, the Respondent Employer knew about it. Final-ly, although there is some evidence in the record that Gulledge assuredManpearl that she would be back to work for "a couple of months"when she returned from vacation, and he assured her that her job wouldbe available when she returned, one cannot fault an employer from assur-ing itself of employee services in the light of Gulledge's indication thatshe intended to remain permanently in Texas.In view of all of the foregoing, I find, as indicated, that there is a lackof substantial evidence upon which to base a finding that the resignationof Gulledge in September was causally related to her union activities.it's against the law for me to sign the form withoutreading the contract first." He said, "It is againstthe law for you to read the contract until you havesigned the form." I said, "If I sign this form can Ithen see the contract?" He said, "No, it hasn't beencompleted yet." I said, "You mean to tell me youhave been our union since this store opened andthere isn't a contract I can read?" He said therewould be a meeting in two or three weeks. Therewill be a meeting for the employees and I can seethe contract then. I said, "I am not going to signthe form. I guess that means I have to leave." Hesaid, "Yes."Thereafter, Smyka advised a fellow employee to tellher supervisor, Bonnie Berger, that Smyka had deter-mined that she would not sign the form for Local 3, andthat she was leaving; that the supervisor knew whereSmyka lived; and that she could "get in touch with[Smyka] if she wants to."31The following day, Supervisor Berger telephonedSmyka and asked if she would return to work. Smyka re-sponded that she was unable to sign the form and in-quired whether she could wait 2 or 3 weeks until thecollective-bargaining agreement between the RespondentEmployer and Local 3 was ready.32Berger respondedthat she was sorry but for business reasons she could notwait 2 or 3 weeks for Smyka, and that she would haveto find someone to replace her. Accordingly, Smyka hasnever returned to work for Gold Standard.On the basis of the foregoing, I find and conclude thatthe termination of Dawn Smyka was a direct conse-quence of her refusal to sign the dual-purpose card forLocal 3, and therefore, for reasons hereinabove cited,find that such conduct on behalf of the Respondents wasin violation of Sections 8(a)(1), (2), and (3), and 8(b)(2)and (1)(A) of the Act.4. At the Skokie storeLila ZelkowitzOn or about July 6, Leo Ostrow, manager of the Re-spondent Employer's Skokie, Illinois, store, told LilaZelkowitz, a cashier, to go talk to a representative ofLocal 3, who was in the store at the time. The Local 3representative asked her if she would sign a form, andshe declined. That was the end of the conversation thatday.However, the following Monday, July 10, Local 3 rep-resentatives were in the store again, and spoke to someof the employees, including Zelkowitz. She testified asfollows as to what occurred on that occasion:He asked us to sign this form to join the union,and I said, "What are the benefits, what are thewages?" He said, "Just sign the form."I said, "No," and he said, "You are fired."3 Testimony of Smyka.32 In her telephone conversation of July 7, with Local 3 Representa-tive Champagne, Smyka asked if she could see the contract betweenGold Standard and Local 3. Champagne responded that it had not beencompleted yet, but there would be a meeting for employees in 2 or 3weeks, and she could see the contract at that time. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly thereafter, Zelkowitz spoke with ManagerOstrow on the telephone. He asked if she had signed theunion form. When she said that she had not, he advisedher that she was fired.Zelkowitz never received an invitation from GoldStandard to return to work.I find, for the reasons set forth above, that the termi-nation of Zelkowitz was a direct result of the implemen-tation by the Respondents of the union-security clause intheir illegal contract. Accordingly, I find that such ter-mination was violative of Sections 8(A)(1), (2), and (3),and 8(b)(2) and ()(A) of the Act.5. At the Highland Park storeCurtis ThomasPrior to July 1978 Curtis Thomas had been employedcontinuously by Gold Standard since 1969 as a truck-driver. His duties in that regard were to deliver mer-chandise from store to store and to assist the receivingmen and stockmen in loading and unloading the truck.During the last week in June, Thomas, apparently beingaware of the organizational drive of the Charging Party,went to the office of Harold Binstein, president of GoldStandard, and advised Binstein that "[t]hey were tryingto get a union in the place." He further advised Binsteinthat he wanted Binstein to know that he was not in-volved. Binstein replied, "Yes, I know that. Thanks verymuch."The following week, Thomas observed union repre-sentatives at the various Gold Standard stores he visited,soliciting employees to sign union cards. The first con-versation he had with such union representatives oc-curred at the Skokie store where he was standing in thecompany of Store Manager Ostrow and two other em-ployees. The union representatives who were solicitingcards on behalf of Local 3 stated to Thomas, "You signthis card or else you're fired." When Thomas asked if hehad a choice, the union representative replied, "Yes. Youeither sign this card or you don't move that truck."Thomas walked away, but, upon thinking of his familyresponsibilities, came back and signed the card.A couple of days later, on or about July 8 or 9,Thomas was in the shipping department at the HighlandPark store where he had a conversation with ReceivingSupervisor Nick Laub. Laub told Thomas that "Theywere taking him off of the truck." When Thomas asked,"Why?" Laub responded, "Well, they think you aremixed up in the Union." Thereafter, until on or aboutOctober 5, Thomas worked at Gold Standard's HighlandPark store at the same rate of pay he received previous-ly. However, he worked 40 hours per week rather thanthe 44 hours per week he worked as a truckdriver. It isthe contention of counsel for the General Counsel thatthe transfer and diminution of hours was discriminatoryconduct on the part of the Respondents.I cannot agree that there is substantial evidence in therecord to support the contention of counsel for the Gen-eral Counsel. On cross-examination, Thomas readily ad-mitted that on many occasions prior to July he had ex-pressed a desire to work inside the store rather thandrive a truck. The evidence further shows that, althoughThomas claimed he was employed in the Highland Parkstore as a stockman, he admitted that he waited on cus-tomers as did the salesmen. Furthermore, on cross-exami-nation, Thomas conceded that after July, when he wastaken off the truck, he stated that he wanted to stay offthe truck, and that he wanted to work in the store as asalesman. Finally, it does not appear that Thomas tookan active part in the organizational campaign of theCharging Party Union. Indeed, as the evidence shows,he indicated to President Harold Binstcin that he was notinvolved in such campaign. Under these circumstances, astatement of a lower-level supervisor such as Nich Laubis not compelling evidence of the Respondent Employ-er's motivation. Accordingly, as previously indicated, Ifind that there is a lack of substantial evidence to sustainthe complaint with respect to the alleged discriminationtoward Curtis Thomas, and I will recommend that thecomplaint be dismissed to that extent.33C. Additional Instances of Interference, Restraint, andCoercionIn the above discussion of the evidence respecting thediscriminatory terminations of some employees who re-fused to sign dual-purpose cards for Local 3, the evi-dence discloses that in most instances there were threatsmade by agents of the Respondents to the effect that, ifthe employees failed to sign such cards for the Respond-ent Union, such employees would be terminated. It iselemental, of course, that such threats, uttered under thecircumstances of this case, i.e., where there is no validunion-security clause, constitute restraint and coercion inviolation of Sections 8(a)(l) and 8(b)(1)(A) of the Act.Other instances of restraint and coercion have also beenpointed out, such as coercive interrogation, creating animpression of surveillance, etc. The complaint herein al-leges instances of similar violative conduct on the part ofagents of the Respondents in cases where the employeessigned the dual-purpose cards and therefore were notterminated. Of course, the threats of discharge or retali-ation which were uttered on those occasions were noless violative of Section 8(a)(1) and 8(b)(1)(A) than inthose cases where the employees were terminated. How-ever, I believe it would unduly prolong and burden thisDecision to discuss each and every such instance of thesesimilar threats in this section of the Decision since theywere, as in the previous section, uncontradicted (andtherefore no credibility issue is involved) and would notenlarge the remedy to be ordered in the case. I will,however, in this section of this Decision, set forth evi-dence of some different kinds of conduct which shouldbe noted and remedied as follows:In the conversation with employees in the Waukeganstore on or about July 8, Local 3 Representative Cham-a'1 I find, based upon the credited and undenied testimony of Thomas,that the statement of Harold Binstein to Thomas on or about June 26, tothe effect that Binstein knew that Thomas was not involved in the Union,constituted an impression of surveillance; and that the statement of Laubto Thomas on or about July 14. to the effect that Thomas was beingtransferred because he had engaged in union activities, and the threat ofthe representative of ocal 3 to Thomas that Thomas either sign the cardfor Local 3 or be fired, constituted independent violations of Sec. 8(aXl)with respect to the Respondent Employer and a violation of Sec.8(b)(I)(A) with respect to the Respondent Union. GOLD STANDARD ENTERPRISES, INC.369pagne threatened that Local 3 could assess the employ-ees with back dues from the time they were employedby the Company unless the employees cooperated withLocal 3. Such threat constitutes restraint and coercion inviolation of Section 8(b)(l)(A). 4On or about February 10, 1979, at the Waukegan storeof Gold Standard, Robert Viau received a subpena toappear at the hearing, and told Store Manager GaryWelch about it. Welch responded that, if he received asubpena, he would not appear at the hearing, and the au-thorities would have to find him. Welch further saidthat, if he lost his job because of the turmoil broughtabout by the union proceeding, "heads would roll." Iconstrue the foregoing to constitute a threat against em-ployees for exercising their Section 7 rights in violationof Section 8(a)(1) of the Act. Subsequently, according toViau's undenied testimony, Welch had other conversa-tions in the store about the Union and threatened that, ifthe Union came in to the store, he would make it veryhard on employees who worked there, and that the em-ployees' privileges would be taken away. I further findthis threat to be violative of Section 8(a)(1) of the Act.II. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents as set forth above,which have been found to constitute unfair labor prac-tices occurring in connection with the operations of theRespondent Employer, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1. The Respondent Employer is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Charging Party Union and the RespondentUnion are labor organizations within the meaning of Sec-tion 2(5) of the Act.3. By discharging or otherwise discriminating againstits employees, in the manner set forth above, becausethey either engaged in activities on behalf of the Charg-ing Party Union, or because they failed and refused tosign dual-purpose cards for the Respondent Union, as de-scribed above, and by thereafter failing and refusing toreinstate them, the Respondent Employer has violatedSection 8(a)(l), (2), and (3) of the Act.4. By recognizing the Respondent Union Local 3 asthe sole collective-bargaining representative of its em-ployees, and by executing, maintaining, and implement-ing a collective-bargaining agreement with it at a timewhen said Respondent Union did not enjoy majoritystatus among its employees, the Respondent Employerhas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(2) and (1) of the Act.5. By executing, maintaining, and implementing a col-lective-bargaining agreement with the Respondent Em-3 A similar threat was made at the Ridge store on or about July 5 byLocal 3 Representative William Stratton to Mary Loftus.ployer at a time when the Respondent Union did notenjoy majority status among the employees of the Re-spondent Employer, the Respondent Union has re-strained and coerced, and is restraining and coercing, theemployees of the Respondent Employer in the exerciseof the rights guaranteed them in Section 7 of the Act inviolation of Section 8(b)(l)(A) of the Act.6. By causing or attempting to cause the RespondentEmployer to discriminate against its employees in viola-tion of Section 8(a)(3) of the Act, the Respondent Unionhas engaged in conduct violative of Section 8(b)(2) and(I)(A) of the Act.7. By threatening employees with discharge or otherreprisals for failing to sign dual-purpose cards for Re-spondent Local 3, and by physically assaulting an em-ployee for failure or refusal to sign a dual-purpose cardfor Respondent Local 3, the Respondent Union has re-strained and coerced, and is restraining and coercing,employees in the exercise of the rights guaranteed themin Section 7 of the Act in violation of Section 8(b)(1)(A)of the Act.8. By threatening employees with discharge or otherreprisals for refusing to sign a dual-purpose card for Re-spondent Local 3, by coercively interrogating employeesconcerning their own or other employees' union activi-ties, by creating an impression of surveillance of employ-ees' union activities, by soliciting employees to sign dual-purpose cards for Respondent Local 3, by advising em-ployees that other employees had been terminated andwould not be reinstated because they had failed and re-fused to sign dual-purpose cards for Respondent Local 3,and by threatening employees with more onerous work-ing conditions if they engaged in union activities, the Re-spondent Employer has interfered with, restrained, andcoerced employees in the exercise of the rights guaran-teed them in Section 7 of the Act in violation of Section8(a)(l) of the Act.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, I shall recommend that they be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.It will be recommended that the Respondent Employ-er be ordered to withdraw all recognition from the Re-spondent Union as the representative of any of its em-ployees for the purpose of collective bargaining respect-ing wages, rates of pay, hours of employment, or otherterms and conditions of employment, unless and until theRespondent Union shall have demonstrated its majorityrepresentative status pursuant to a Board-conducted elec-tion among the Respondent Employer's employees. Itwill also be recommended that the Respondent Employ-er be order to cease and desist from giving any force andeffect to the current collective-bargaining agreement ex-ecuted and maintained by the Respondents.It will be recommended that the Respondent Union beordered to cease and desist from acting as the collective-bargaining representative of any of the Respondent Em-ployer's employees, unless and until the RespondentUnion shall have demonstrated its majority representa- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive status pursuant to a Board-conducted electionamong the Respondent Employer's employees. It willalso be recommended that the Respondent Union be or-dered to refrain from seeking to enforce the current col-lective-bargaining agreement executed and maintained bythe Respondents.It having been found that the Respondents unlawfullydiscriminated against certain employees by causing theirtermination of employment through the enforcement ofan illegal collective-bargaining agreement, it will be rec-ommended that, to the extent that the Respondent Em-ployer has not already done so, such employees be of-fered immediate and full reinstatement to their formerpositions or, if such positions no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges, and that the Re-spondent Employer, jointly and severally with the Re-spondent Union, make them whole for any loss of earn-ings that they may have suffered as a result of the dis-crimination against them. Any backpay found to be dueshall be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).35It will be further recommended that, for the reasonsset forth above, the written warning notices placed in thepersonnel file of employee Mary Loftus since September12, 1978, shall be removed and expunged.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER36A. The Respondent Employer, Gold Standard Enter-prises, Inc., Gold Standard Liquor Store of Skokie, GoldStandard Liquor Store of Waukegan, Gold StandardLiquor Store and Chalet Wine and Cheese Shops, Ltd.of Highland Park, Chalet Wine and Cheese Shops, Ltd.of Glencoe, Gold Standard Liquor Store and ChaletWine and Cheese Shops, Ltd. of River Grove, GoldStandard Liquor Store on Broadway Avenue, ChaletWine and Cheese Shops, Ltd. on Fullerton Avenue,Chalet Wine and Cheese Shops, Ltd. on ArmitageAvenue, Chalet Wine and Cheese Shops, Ltd. on 53rdStreet, Gold Standard Liquor Store on Ridge Avenue,Chicago, Illinois, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Recognizing Liquor & Allied Workers UnionLocal No. 3, Retail Liquor Salesmen's Division, affiliated36 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The General Counsel has requested that interest be ordered at the rate of9 percent rather than the rate prescribed in Florida Steel Corporation,supra, on the ground that recent rises in the interest rate result in employ-ees being made less than whole under that formula. While I may be per-sonally sympathetic to the argument of the General Counsel, the Boardhas recently reversed an Administrative Law Judge for granting the Gen-eral Counsel's motion in this respect. See Southern California EdisonCompany, 243 NLRB No. 62, fn. 1 (1979).a3 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.with Distillery, Rectifying, Wine and Allied Workers'International Union of America, AFL-CIO, as the repre-sentative of any of its employees for the purpose of col-lective bargaining with the Respondent Employer con-cerning wages, rates of pay, hours of employment, orany other term or condition of employment, unless anduntil said labcr organization shall have demonstrated itsexclusive majority representative status pursuant to aBoard-conducted election among the Respondent Em-ployer's employees.(b) Giving effect to any collective-bargaining agree-ment entered into between the Respondent Employerand the Respondent Union, or to any extension, renewal,or modification thereof.(c) Unlawfully assisting or supporting RespondentLocal 3.(d) Discharging or otherwise discriminating againstemployees because they failed to join or sign dual-pur-pose cards for Respondent Local 3.(e) Coercively interrogating employees concerningtheir own or other employees' union activities.(f) Creating an impression of surveillance of employ-ees' union activities.(g) Soliciting employees' signatures on dual-purposecards for Respondent Local 3.(h) Advising employees that other employees were ter-minated or discharged and would not be reinstated be-cause such employees refused to sign dual-purpose cardsfor Respondent Local 3.(i) Threatening employees with more onerous workingconditions because they had engaged in union activities.0) Threatening employees with discharge for engagingin union activities, or because they failed or refused tosign dual-purpose cards for Respondent Local 3.(k) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist Retail ClerksUnion, Local 1550, chartered by Retail Clerks Interna-tional Union, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing, to engage in other concerted activi-ties for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or allsuch activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Dawn Smyka and Lila Zelkowitz immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges, and, jointly and severally with RespondentUnion, make them and the following employees wholefor any loss of earnings they may have suffered byreason of the discrimination against them in the mannerset forth in the section of this Decision entitled "The GOLD STANDARD ENTERPRISES, INC.371Remedy":7Mary Loftus from 7/5/78 to 9/12/78;38 JeffBoyell from 7/5/78 to 7/11/78 and from 7/11/78 to 8/22/78; Dave Roder from 7/5/78 to 7/8/78 and from 7/11/78 to 8/22/78; Bill Meany from 7/5/78 to 7/11/78;Patricia Peek from 7/12/78 to 9/5/78; Susan Nagel from7/12/78 to 9/5/78; Margherita Demaio from 7/5/78 to7/12/78; and Patricia Gulledge from 7/5/78 to 7/10/78.(b) Remove and expunge from the personnel file ofMary Loftus all written warnings issued to her sinceSeptember 12, 1978.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at its stores in the Chicago, Illinois, area, in-cluding its store in Waukegan, Illinois, copies of the at-tached notice marked "Appendix A."39Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by the RespondentEmployer's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent Employer to insure that said noticesare not altered, defaced, or covered by any other materi-al.(e) Post at the same places and under the same condi-tions set forth in subparagraph (d) above, and as soon asthey are forwarded by the Regional Director, copies ofthe Respondent Union's notice herein marked "AppendixB."(f) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Employer has taken to complyherewith.B. The Respondent Union, Liquor & Allied WorkersUnion Local No. 3, Retail Liquor Salesmen's Division,affiliated with Distillery, Rectifying, Wine and AlliedWorkers' International Union of America, AFL-CIO,37 All discriminatees other than Smyka and Zelkowitz either returnedto work for the Respondent Employer or failed to do so pursuant to avalid offer of reinstatement from the Respondent Employer. I agree withcounsel for the General Counsel that the letter dated on or about July 6(see first letter quoted in Boyell's testimony, supra) did not constitute avalid offer of reinstatement because it was not unconditional; i.e., it con-ditioned continued employment upon membership in and payment ofdues to Respondent Local 3, which lacked majority support. However, asubsequent letter sent to such discriminatees on or about August 22 (seesecond letter sent to Boyell by Binstein, supra) eradicated that condition.Accordingly, discriminatees who failed and refused to return to work fol-lowing receipt of that letter waived reinstatement.38 Loftus never received a letter containing the offer to return towork. However, she returned to work on September 12 pursuant to anoral offer.S9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Chicago, Illinois, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Acting as the exclusive bargaining representative ofany of the employees of the Respondent Employer forthe purpose of collective bargaining with said Employerconcerning wages, rates of pay, hours of employment, orother terms and conditions of employment, unless saidRespondent Union shall have demonstrated its exclusivemajority representative status pursuant to a Board-con-ducted election among the Respondent Employer's em-ployees.(b) Giving effect to any collective-bargaining agree-ment between the Respondent Employer and the Re-spondent Union, or to any extension, renewal, or modifi-cation thereof.(c) Threatening employees with discharge or other re-prisals should they fail to sign a dual-purpose card forRespondent Local 3.(d) Threatening employees with back dues liabilityunless such employees sign a dual-purpose card for Re-spondent Local 3.(e) Assaulting or otherwise physically abusing employ-ees for failing to sign a dual-purpose card for Respond-ent Local 3.(f) In any other manner restraining or coercing em-ployees of the Respondent Employer in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which it isdeemed necessary to effectuate the policies of the Act:(a) Jointly and severally with the Respondent Employ-er make whole the employees listed in Section A, para-graph 2(a), above, and give written notification to theRespondent Employer that the Respondent Union has no'objection to their employment.(b) Post at its offices and meeting halls in the Chicago,Illinois, area copies of the attached notice marked "Ap-pendix B."40Copies of said notice, on forms provided bythe Regional Director for Region 13, after being dulysigned by the Respondent Union's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent Union to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Forthwith mail copies of said notice marked "Ap-pendix B" to the said Regional Director, after such no-tices have been signed as provided herein, for postingwhere notices to employees are customarily posted at theplaces of business of the Respondent Employer.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Union has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be dis-missed in all other respects.'° See fn. 39, supra.